Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on September 27, 2021, with respect to the claim rejections under 35 U.S.C. 102 (a)(1) as being anticipated by Craig et al (Journal of American Chemical Society, 1961, vol. 83 pages 3047-35050) and claim rejections under 35 U.S.C. 103 as being unpatentable Craig et al (Journal of the American Chemical Society, 1961, vol. 83, pages 3047-3050) in view of Wang et al (US 2009/01 18555 A) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The statutory double patenting rejection over co-pending Application No. 16/973,991 now is changed to non-statutory double patenting rejection by amending the claims.  However, the terminal disclaimer filed on September 27, 2021 have overcome the non-statutory double patenting over co-pending Application No. 16/973,991.
The following is an examiner’s statement of reasons for allowance:
The amended claims require a metal catalyst, whereas the Craig reference using an iodine as a catalyst. The Wang reference does not cure the deficiency of Craig, because the isomerization reaction disclosed in Wang differs from that of Applicant’s claim.  The isomerization reaction of Wang contains hydrogen fluoride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622